Citation Nr: 0516303	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service in the U.S. 
Navy from August 1945 to July 1946 and in the U.S. Army from 
January 1952 to January 1954.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Columbia, South Carolina, 
Regional Office (RO), of the Department of Veterans Affairs 
(VA).  In September 2003, the Board reopened the claim, the 
Board granted a motion to advance the case on the Board's 
docket due to the veteran's advanced age, and remanded the 
case for further development.  


FINDINGS OF FACT

A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and the preponderance of the evidence is 
against a finding that the veteran's current hearing loss is 
related to service.   


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the March 2003 decision 
denying his claim.  In that decision, in a May 2003 statement 
of the case (SOC), and in an April 2005 supplemental SOC 
(SSOC) he was notified of the evidence necessary to 
substantiate his claim, and of what was of record.  By 
correspondence prior to the rating on appeal, in January 
2003, he was notified of the VCAA and how it applied to his 
claim.  The January 2003 letter, the May 2003 SOC, and the 
April 2005 SSOC, clearly cited the changes in the law brought 
about by the VCAA and implementing regulations, and explained 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although he was advised to submit any new evidence within 30 
days, he was further notified that evidence submitted within 
a year would be considered.  All evidence received in the 
interim has been accepted for the record and considered.  
Although he was not specifically advised to submit everything 
he had pertinent to his claim, he was advised that VA would 
obtain any Federal government records, including any VA 
treatment records and that if he completed the releases 
provided, VA would assist him in obtaining any records he 
identified.  This was essentially equivalent to telling him 
to submit everything he had pertinent to the claim.  The 
veteran has received all mandated notice; he is not 
prejudiced by any technical notice deficiency along the way.  

Regarding the duty to assist, the record includes the service 
medical records, private medical records and treatment 
records from Augusta VA Medical Center (VAMC).  The RO 
arranged for VA examinations (pursuant to the Board's remand) 
in February 2005.  There is no indication that any pertinent 
evidence is outstanding.  All notice and duty to assist 
requirements appear to be met.  The veteran is not prejudiced 
by the Board's review of the matter on the merits.  See 
Conway v. Principi,  6 Vet. App. 226 (1994).  


II.	Factual Background

Service records document that the veteran served aboard a 
battleship, evidencing likely noise exposure.  His service 
medical records make no mention of hearing loss.  On service 
separation examination in January 1954, clinical evaluation 
of the ears was normal.  Spoken and whispered voice hearing 
was 15/15, bilaterally.

August 1993 to June 1996 treatment reports from a private 
physician, Dr. MH, include a report of August 1993 audiometry 
which was interpreted as showing an asymmetric hearing loss.  
A history of some noise exposure in the past was noted.  In 
September 1993, it was noted that the etiology of the 
asymmetric hearing loss was unknown.  

February 2001 to June 2003 treatment records from Augusta 
VAMC show the veteran was being seen for bilateral hearing 
loss.  In March 2002 treatment records, the veteran reported 
having long-standing bilateral hearing loss.  On audiometry, 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
50
-
55
   LEFT
45
50
35
-
45

It was determined that the veteran had a bilateral 
sensorineural hearing loss, right ear was slightly worse than 
the left.  

The bilateral hearing loss was corroborated by June 2003 VA 
audiometry.  

In a March 2003 progress note, Dr. MH indicated that the 
veteran had "long-standing hearing loss in both ears, but 
more in the right than the left, after being in the service 
where he was exposed to severe loud noises in the right ear 
on a regular basis."  History noted included that the veteran 
reported regular exposure to severe loud noise in the right 
ear during service after which he noted a significant loss in 
the right ear compared to the left, and that this had 
progressed over time.  
In December 2004 correspondence in response to a request from 
VA, Dr. MH stated that the veteran "has a long-standing 
hearing loss in the right ear with quite poor speech 
discrimination, ... which is consistent with a history of noise 
exposure."  Dr. MH indicated that the veteran had also 
developed a more progressive hearing loss in his left ear.  

On a February 2005 VA examination audiometry revealed that 
puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
60
60
70
   LEFT
50
50
40
50
65

Speech recognition was  4 percent for the right ear and 64 
percent for the left ear.  The examiner(s) noted that the C-
file was reviewed.  The veteran had complaints of bilateral, 
progressive hearing loss with gradual onset, greater on the 
right.  The loss was reportedly first noticed in the late 
1950's.  The veteran provided a four-month history of 
unprotected daily exposure to 16-inch naval gunfire with a 
helmet worn in 1946 and further unprotected exposure during 
Army training.  As a civilian he worked in a textile for five 
years without ear protection.  The diagnosis was bilateral 
sensorineural loss of hearing.  The examiner noted that while 
there was a short history of reportedly unprotected military 
noise exposure, the veteran's hearing sensitivity on 
separation from service was within normal limits.  Moreover, 
there was a strong history of unprotected civilian 
occupational noise exposure.  The examiner stated:  
"Accordingly, it is the opinion of the examiner that the 
veteran's current hearing loss is not due to military noise 
exposure."  

II.	Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To establish service connection for a disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability). 
Hickson v. West; 13 Vet. App. 247, 248 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Puretone thresholds on March 2002, June 2003, and February 
2005 VA audiometries establish that the veteran has a hearing 
loss disability, as defined.  And although acoustic trauma is 
not specifically noted in the service medical records, given 
that service records document service aboard a battleship, it 
may also be assumed that he was exposed to noise trauma in 
service.  

A hearing loss disability was not noted in service; on 
service separation examination, the veteran's hearing was 
normal.  Consequently, service connection for bilateral 
hearing loss on the basis that such disability became 
manifest in service (and persisted) is not warranted.  

As sensorineural hearing loss is a chronic disease (listed as 
organic disease of the nervous system), it may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  Here, 
there is no objective evidence that hearing loss was 
manifested prior to 1993, some 40 years postservice.  
Consequently, presumptive service connection is not 
warranted.  

What is needed to establish service connection for hearing 
loss in these circumstances is competent evidence of a nexus 
between the current hearing loss and service (noise exposure 
therein).  The preponderance of the evidence is against such 
a nexus.  Although Dr. MH's March 2003 report suggests a 
nexus (in that it notes that the veteran has a long-standing 
hearing loss, after exposure to loud noises in the right ear 
on a regular basis in service), it does not directly state 
that the veteran's hearing loss disability is, as likely as 
not, due to noise exposure in service.  Dr. MH appears 
unaware (as it was not noted) that the veteran had a 
postservice history of noise exposure.  Furthermore, Dr. MH 
appears to accept as documented the veteran's report that a 
hearing loss was first noted in service.  This is not 
corroborated by, but is inconsistent with, service medical 
records which contain no mention of hearing loss, and show 
that hearing at service separation was normal.  A medical 
opinion based on an incomplete (or inaccurate) medical 
history has limited probative value.  

The February 2005 VA medical opinion was based on review of 
the claims file, and the examiner explained the rationale, 
finding significant that military noise exposure was 
relatively brief, that hearing was normal on service 
separation, and that there was a history of prolonged 
postservice unprotected occupational noise exposure.  The 
examiner specifically opined that the veteran's current 
hearing loss is not due to military exposure.  The Board 
finds that because the VA examiner's opinion appears based on 
a greater familiarity with the record, and is supported by an 
explanation of rationale that is consistent with the evidence 
of record, it must be given substantially greater probative 
value than the opinion of Dr. MH.  

Because the veteran is a layperson his opinion that his 
hearing loss is related to service noise trauma is not 
competent evidence.  Espiritu v. Derwinski, 2 Vet, App. 492 
(1992).  The preponderance of the evidence is against his 
claim, and it must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	GEORE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


